Citation Nr: 0421691	
Decision Date: 08/09/04    Archive Date: 08/17/04	

DOCKET NO.  98-20 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for contact dermatitis.

4.  Entitlement to service connection for pseudofolliculitis 
barbae.

5.  Entitlement to service connection for bald patches of 
hair.

6.  Determination of initial rating to be assigned for 
hemorrhoids.

7.  Entitlement to a 10 percent disability evaluation based 
upon multiple noncompensable service-connected disabilities, 
pursuant to the provisions of 38 C.F.R. § 3.324 (2003).


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991 with two months of prior active duty.  As will be 
discussed further below, the veteran may have returned to 
active duty.

This matter arises from a September 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  That rating granted the 
veteran a noncompensable evaluation for hemorrhoids, while 
denying service connection for the other disabilities at 
issue.  Following compliance with the procedural requirements 
set forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in February 2004.

The record indicates that the RO has made numerous attempts 
to obtain the veteran's service medical records.  However, 
these have been to no avail.  In a report of contact with the 
veteran's Army Reserve unit in December 2001, the RO was 
informed that the veteran's service medical records could not 
be released to VA without specific permission from the 
commanding officer of that unit.  No further 
response from the veteran's Reserve unit was received.  Given 
the importance of the veteran's service medical records in 
determining his entitlement to service connection for the 
disorders claimed, the Board finds that a further attempt to 
obtain the veteran's service medical records must be 
undertaken prior to appellate consideration.  

Parenthetically, the veteran's spouse indicated in 
February 2004, that the veteran had been called to active 
duty, and was serving in Iraq.  It is unclear from the record 
whether the veteran is still on active duty.  This matter 
should be clarified because the record indicates that the 
veteran has not been afforded a VA examination of his 
service-connected hemorrhoids for a number of years.  Also 
noteworthy is that the veteran may be able to assist in 
obtaining service medical records that the RO otherwise has 
been unable to obtain.

In view of the foregoing, this case is REMANDED to the VBA 
AMC for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).    

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response.  This should 
include, but not necessarily be limited 
to, contact with both the veteran and his 
Reserve unit.  The veteran's Reserve unit 
should be requested to furnish either the 
veteran's service medical records or 
complete 
copies thereof.  The veteran should be 
notified that an attempt has been made to 
obtain his service medical records, and 
he should be informed that any assistance 
that he can render in obtaining these 
records will help to expedite his appeal.  

4.  The VBA AMC should determine whether 
the veteran is still on active duty.  

5.  If the veteran is no longer on active 
duty, he should be requested to undergo a 
special VA examination to determine the 
nature and extent of his 
service-connected hemorrhoid disorder.  
The claims file should be available to 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies must be accomplished.  The 
examiner should describe in detail all 
symptomatology associated with the 
veteran's hemorrhoids.  Any persistent 
bleeding with secondary anemia or 
fissures should be noted in the 
examination report.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and an increased evaluation, 
and may result in their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

